Title: To James Madison from George W. Featherstonhaugh, 7 December 1820
From: Featherstonhaugh, George W.
To: Madison, James


                
                    Sir,
                    Featherston Park. Duanesburgh. New York. Decr 7. 1820
                
                I had the honour of recg. at its time the Pamphlet You kindly took the trouble to Send me.
                The Board of Agriculture is about publishing a volume of Memoirs, and I have charged myself with the Superintendance of the Work. Being desirous of making it acceptable to the Publick, and as useful as general Circumstances admit of, I would to that end insert Your Address to the Albermarle Society, if it is agreeable to You; but I shall by no means do it without Your permission. I have therefore to request the favour of an answer on the receipt of this Letter, as it is intended to publish the Volume on the next Meeting of our Legislature, early in January 1821.
                If you approve, I beg also to Know whether You desire any Alteration to be made in any part of it, as Your wishes shall be exactly complied with.
                At Page 9. Paragraph 4th. it is stated, that the Supposition of the various organized bodies in Nature, consisting of the same Elements “requires more proof than has yet been offered.” It is undoubtedly true that there

are many simple bodies called Elements, to the amount of forty or fifty: Yet these are solid bodies, and are called Elementary, because they have not hithert⟨o⟩ Yielded to chemical agency. I frankly State however that I apprehend all the important vegetable bodies have been reduced to the four or five gaseous Elements which are now thought to form the constituents of all the parts of Nature as we observe it. Under this view the bod[y] of all Plants is to be considered as composed of the same Elements; and the varieties in forms and qualities of Bodies as established by the various Physiology of Plants. Thus the Sap which runs through a Pear Stock, would if permitted produce Pears; but meeting with a Graft at the end of the Branch differing in its physiological Structure from that it has passed through, it is, having passed through the Leaves, modified, and then carried down the Vessels of the Bark; and at every Stage of its progress down, deposited in the cellular Substance, where it is elaborated after the Law of the peculiar Physiology it is Subservient to: and its elaborated Elements thus become a part of the body whose growth it first assists—viz. the Apple Graft. On its further descent to the main Pear Stock, it is operated upon in the same manner there—only it assists in forming the physiological Structure of a Pear. The reason why the Apple and Peach cannot be nourished by the same continuous Sap, is I imagine because their internal mechanism totally differs—which is the Case with Plants having cortical Seed Vessels, as Apples—and Crustaceous ones as Peaches, Plums, Almonds, &c.
                From the simple gaseous Elements, another Argument may be devined for the indiscriminate Application of Manures. Some Vegetables are so peculiarly organized as to be incapable of assimilating Certain Constituent parts of Manures: these being rejected, the Manure is said not to be proper for the Plant. Yet I imagine that rejected portion if further reduced to its remote Elements, could in that form be assimilated by the Plant which rejected it in its Compound State. Fossils and acids Effect reductions of that Kind.
                I ought to apologize for intruding these remarks, and I offer the obvious motives which have suggested them, as my apology; for the Spirit of Criticism in Europe has not been hitherto favourable to the productions of this Country; and I could not solicit the permission of making use of Your Address, without feeling at the Same time it was my duty to point out, a portion of it, which I thought, might furnish grounds for ill natured remarks. I have the honour to remain Sir With the most respectful Consideration Your obt. hble. St
                
                    G W Featherstonhaugh
                
            